DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Elected Invention Allowable, Rejoinder of All Previously Withdrawn Claims
Claims 1, 10 and 19 are allowable. Claims 6-8, 15-17 and 25-26, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claims. Pursuant to the procedures set forth in MPEP § 821.04(a) , the restriction requirement as set forth in the Office action mailed on October 5, 2020, is hereby withdrawn and claims 6-8, 15-17 and 25-26 are hereby rejoined and fully examined for patentability under 37 CFR 1.104 . In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01 .
Allowable Subject Matter
Claims 1-4, 6-13, 15-22, 24-30 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
In interpreting the claims, in light of the specification filed on April 1, 2019, the Examiner finds the claimed invention to be patentably distinct from the prior arts of record. 
None of the cited prior art references, either singly or in combination, fully teaches all limitations of independent claims 1, 10 and 19.
Depending claims 2-4, 6-9 and 28 depend on the independent Claim 1; depending claims 11-13, 15-18 and 29 depend on the independent Claim 10; and depending claims 20-22, 24-27, 25-26 and 30 depend on the independent Claim 19,  therefore are allowed at least for the reasons set forth for independent Claims 1, 10 and 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649